Citation Nr: 1451956	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.

6. Entitlement to service connection for right leg seizures.

7. Entitlement to service connection for left leg seizures.
8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for fibromyalgia.

10. Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for peripheral neuropathy of the right lower, left lower, right upper, and left upper extremities, right and left leg seizures, hypertension, and fibromyalgia and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the Veteran was exposed to herbicides coincident with service in the Republic of Vietnam.

2. Diabetes mellitus is presumed to be a result of the Veteran's herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claim of entitlement to service connection for diabetes mellitus.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d). 

In the case of a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran asserts that he went TDY to Vietnam in December 1964 and January 1965 on missions to transfer troops to Vietnam.  He served with the 63rd Communications and Electronic Maintenance Squadron with the Military Air Transport Service (MATS) and was stationed at Hunter AFB, Georgia during the months in question.  The Veteran's service records do not identify any service in Vietnam, but do indicate that he went TDY to Germany for four months from May 1964 to September 1964.  Nevertheless, the Board determines that the evidence in favor of and against the Veteran's assertion that he set foot in Vietnam is in equipoise.  

In support of his claim, the Veteran has submitted copies of internet pages detailing the history and activities of the 63rd Troop Carrier Wing, renamed the Military Airlift Wing in January 1966, a response from a National Archives archivist regarding a search of unit reports for relevant information, and multiple lay statements.  The lay statements are from friends and service members and relate remembrances of the Veteran telling them of going to Vietnam, of seeing him during transit to Vietnam, and of seeing him in-country.  The unit histories discuss the unit's role in airlifting troops to Vietnam during the 1960s.  The archivist's research yielded activities of the 63rd Troop Carrier Wing for the periods from July through December 1964 and from January through June 1965 that included flying routes in the Pacific to destinations such as Saigon, Nah Trang, and Da Nang, Vietnam.  

There is no archival or service department evidence that specifically places the Veteran on one of these flights.  However, the Veteran's DD Form 214 states that the Veteran's Military Occupational Specialty (MOS) was Aircraft Electrical and Navigation Equipment Repairman.  The Veteran asserts that repair and maintenance service such as his were essential to the troop transport flights, and the Board determines that such activities would be consistent with the circumstances of the Veteran's service.  In light of these facts, the Board determines that the evidence placing the Veteran TDY in Vietnam is in equipoise with the evidence against such a finding.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and determines that the Veteran set foot in Vietnam.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied. Type II diabetes mellitus is among those disabilities.  38 C.F.R. 
§ 3.309(e).  Post-service medical evidence establishes that the Veteran has a diagnosis of type II diabetes.  Therefore, service connection for diabetes mellitus is granted on a presumptive basis.  


ORDER

Entitlement to service connection for diabetes mellitus type II is granted.


REMAND

The Veteran has also claimed entitlement to service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities.  Private treatment records reflect a diagnosis of diabetic neuropathy and also restless leg syndrome with some indication that the Veteran may only have one or the other disability.  Further, the references to diabetic neuropathy do not report such symptoms in the upper extremities.  However, the Veteran is competent to speak to symptoms of the disability in his arms.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  He has also raised claims for service connection for seizures in the right and left legs.  Thus, a VA examination is necessary to assess the existence and etiology of the Veteran's disabilities of the legs and arms.

With respect to the Veteran's hypertension, he contends that he was first diagnosed and treated for hypertension during and soon after military service.  Thus, he argues that he has had hypertension since service.  He also indicates that his hypertension is a result of asbestos exposure from asbestos in the walls of his barracks.  

Moreover, the Veteran asserts that fibromyalgia is a disability presumed to be related to herbicide exposure, which it is not.  However, service connection may still be granted on a direct basis if there is competent evidence of a connection between the fibromyalgia and the Veteran's military service, including any herbicide exposure.  Moreover, the Veteran has asserted that his fibromyalgia is related to his diabetes mellitus.  Accordingly, he should be afforded a VA examination to assess the etiology of his hypertension and fibromyalgia.        

As for the Veteran's bilateral hearing loss claim, the most recent VA examination was performed in March 2010, over four years ago, and the Veteran asserts that his hearing has gotten worse since time.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Veteran should be afforded another VA audiological to assess the current nature and severity of his bilateral hearing loss.

Finally, the Veteran receives treatment at the Pensacola Joint Ambulatory Care Center, but the most recent VA treatment note is dated in March 2012.  Therefore, all treatment notes from the Gulf Coast Veterans Heath Care System, and any associated outpatient clinics to include the Pensacola facility, dated since March 2010 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 
Accordingly, the case is REMANDED for the following action:

1. Associate with the file all VA treatment records for the Veteran dated from March 2010 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of any bilateral lower and bilateral upper extremity disabilities, including but not limited to peripheral neuropathy, restless leg syndrome, and leg seizures.  The claims file should be made available for review in conjunction with the examination.  Upon review of the claims file and evaluation of the Veteran, the examiner should respond to the following:

Identify all diagnosed disabilities of the right and left leg and right and left arm.

For any diagnosed disability of the arms or legs, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed arm or leg disability began in service, was caused by service, or is otherwise related to service, to include to do exposure to herbicides.

If the above opinion is negative for any diagnosed arm or leg disability, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed arm or leg disability is caused or aggravated by a service-connected disability, to include diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

3. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his hypertension.  The claims file should be made available for review in conjunction with the examination. Upon review of the claims file and evaluation of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began in service, was caused by service, or is otherwise etiologically due to the Veteran's military service, including the Veteran's purported asbestos exposure?

If the above opinion is negative, then the examiner is asked to provide and opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's hypertension is caused or aggravated by service-connected disability, to include diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

4. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of his fibromyalgia.  The claims file should be made available for review in conjunction with the examination.  Upon review of the claims file and evaluation of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia began in service, was caused by service or is otherwise etiologically due to the Veteran's military service, including exposure to herbicides?

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's fibromyalgia is caused or aggravated by service-connected disability, to include diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

5. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his hearing loss.  The claims file should be made available for review in conjunction with the examination.  The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores. The examiner also must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2014).

7. After completing the above actions, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


